MARY'S OPINION HEADING                                           






                     NO. 12-03-00087-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

TRAVIS WILLIAMS,                                        §     APPEAL FROM THE 87TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D.,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
           This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant’s
brief due was due in this appeal on or before September 24, 2004.  When Appellant failed to file his
brief within the required time, this Court notified him on October 1, 2004 that the brief was past due
and warned that if no motion for extension of time to file the brief were received by October 18,
2004, the appeal would be dismissed for want of prosecution under Texas Rule of Appellate
Procedure 42.3(b).  The notice further informed Appellant that the motion for extension of time must
contain a reasonable explanation for his failure to file the brief and a showing that Appellee had not
suffered material injury thereby.
            On October 14, 2004, Appellant tendered a motion for extension of time, but did not pay
attach a certificate of service as required by Texas Rule of Appellate Procedure 9.5.  On that same
date, this Court notified Appellant that the motion was defective and gave until October 25, 2004. 
To date, Appellant has neither responded to the notice nor filed an amended motion to correct defect. 
Accordingly, we take overrule the motion for extension of time and dismiss the appeal for want of
prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)